DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 12-15,20-21,23,25 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20100296925 to Sakai in view of US Publication 20150008663 to Drivon.
As to claim 12, Sakai discloses an essentially bent first element (4 top comprising 4c,4a,4b top Fig 1b); and an essentially bent second element (4 bottom comprising 4c,4a,4b bottom), wherein the first element  comprises a radially extending first clamping arm (4b top) in a first end region  of the connection device  and the second element  comprises a radially extending 
Sakai does not expressly disclose wherein a first stiffening element is arranged in a first transition region between the first clamping arm and 216/614,337IHI-00240 the first supporting portion, the first stiffening element being a bead which extends inwardly or outwardly from the central band axially between the legs of the first element, and wherein a second stiffening element is arranged in a second transition region between the second clamping arm and the second supporting portion, the second stiffening element being a bead which extends inwardly or outwardly from the central band axially between the legs of the second element.
Drivon discloses a first stiffening element is arranged in a first transition region between the first clamping arm and 216/614,337IHI-00240 the first supporting portion, the first stiffening element being a bead which extends inwardly or outwardly from the central band axially between the legs of the first element, and wherein a second 
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Sakai to include a first stiffening element is arranged in a first transition region between the first clamping arm and 216/614,337IHI-00240 the first supporting portion, the first stiffening element being a bead which extends inwardly or outwardly from the central band axially between the legs of the first element, and wherein a second stiffening element is arranged in a second transition region between the second clamping arm and the second supporting portion, the second stiffening element being a bead which extends inwardly or outwardly from the central band axially between the legs of the second element using the teachings of Drivon for increasing the strength and stiffness of the connection device (Drivon: Par 0053).
As to claim 13, Sakai discloses the first element comprises a first safety portion (4c upper) and the second element comprises a second safety portion (4c lower), the first safety portion and the second safety portion being arranged opposite one another at the second end region (4c upper and lower opposite Fig 4b).
Sakai does not expressly disclose and wherein a third stiffening element is arranged in a third transition region between the first safety portion and the second supporting portion, the third stiffening element being a bead which extends inwardly or outwardly from the central band between the legs of the 
Drivon discloses a stiffening element between and upper band and extending tongue, and lower band and extending tongue (59’s; Par 0045; 0053).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Sakai to include wherein a third stiffening element is arranged in a third transition region between the first safety portion and the second supporting portion, the third stiffening element being a bead which extends inwardly or outwardly from the central band between the legs of the second element, and wherein a fourth stiffening element is arranged in a fourth transition region between the second safety portion and the second supporting portion, the fourth stiffening element being a bead which extends inwardly or outwardly from the central band between the legs of the second element using the teachings of Drivon for increasing the strength and stiffness of the connection device (Drivon: Par 0053).
As to claim 14, Sakai discloses wherein the first stiffening element and the second stiffening element extend centrally along a center axis of the connection device (Drivon : 59’s central along planar axis of the ring), or wherein the first stiffening element and the second stiffening elements are arranged offset relative to the center axis.
claim 15, Sakai discloses the first stiffening element and the second stiffening element (Drivon 59’s) are arranged asymmetrically relative to a center axis of the connecting device (for this interpretation the axis of consideration is the axis through the ring, or in other words “into the page” Fig 1b Sakai. As such the reinforcement components as located on 4b’s of Sakai are asymmetric relative to the center axis through the center of the 4a ring into the page).
As to claim 20, Sakai discloses the first element and the second element are formed movably in the second end region by a second connecting element (4e), and wherein the second connecting element  is formed as a chain link (4e Fig 1b), and wherein at least one of the first element  or the second element  is formed to be inserted through the chain link (4c through 4e Fig 1B).
As to claim 21, Sakai discloses an exhaust gas turbocharger, comprising a first casing section and a second casing section (1e,3d Fig 2a), wherein the first casing section and the second casing section are formed connected with each other by the connection device as in claim 12  (4).
As to claim 23, Sakai discloses the first stiffening element and the second stiffening element extend outwardly, having an outwardly convex and inwardly concave cross sectional shape (as taught by Drivon 59 Fig 6 shown convex on exterior and concave on interior).
As to claim 25, Sakai discloses (as modified above) the third stiffening element and the fourth stiffening element extend outwardly, having an outwardly convex and inwardly concave cross sectional shape (as taught by Drivon 59 Fig 6 shown convex on exterior and concave on interior).

Allowable Subject Matter
Claim 22,24,26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746